 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   DAVID HARSHAW, KY SBN #86435
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 “I” Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-6666
 5   Fax: (916) 498-6656

 6   Attorney for Defendant
     LEO I. SAMPAYAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                  )
                                                ) Case No. 6:19-MJ-00025-JDP
12                    Plaintiff,                )
                                                ) STIPULATION AND ORDER CONTINUING
13
     vs.                                        ) SUPPRESSION HEARING
14                                              )
     LEO I. SAMPAYAN,                           )
15                                              )
                      Defendant.                )
16                                              )
17                                              )

18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
     Federal Defender David Harshaw, counsel for Leo Sampayan, that the suppression hearing
20
     scheduled in this case for November 7, 2019 at 10:00 a.m. be continued to December 2, 2019 at
21
     1:00 p.m.
22
23   DATED: October 23, 2019                      Respectfully submitted,
24
25                                                HEATHER E. WILLIAMS
                                                  Federal Defender
26
                                                  /s/ David Harshaw
27                                                DAVID HARSHAW
                                                  Assistant Federal Defender
28
                                                  Attorneys for Leo I. Sampayan
 1
     DATED: October 23, 2019   MCGREGOR W. SCOTT
 2                             United States Attorney
 3
                               /s/ Susan St. Vincent
 4                             SUSAN ST. VINCENT
                               Yosemite Legal Officer
 5                             Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Sampayan Stipulation       -2-                    6:19-MJ-00025-JDP
 1                                              ORDER
 2            The court accepts the above stipulation in Case No. 6:19-MJ-00025-JDP. The
 3   suppression hearing in this matter is continued from November 7, 2019 at 10:00 a.m. to
 4   December 2, 2019 at 1:00 p.m.

 5
     IT IS SO ORDERED.
 6
 7
     Dated:       October 29, 2019
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Sampayan Stipulation                         -3-                                 6:19-MJ-00025-JDP
